

114 S2494 IS: Fair Ratepayer Accountability, Transparency, and Efficiency Standards Act
U.S. Senate
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2494IN THE SENATE OF THE UNITED STATESFebruary 3, 2016Mr. Markey (for himself and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Federal Power Act to provide that any inaction by the Federal Energy Regulatory
			 Commission that allows a rate change to go into effect shall be treated as
			 an order by the Commission for purposes of rehearing and court review.
	
 1.Short titleThis Act may be cited as the Fair Ratepayer Accountability, Transparency, and Efficiency Standards Act or the Fair RATES Act. 2.Amendment to the Federal Power ActSection 205(d) of the Federal Power Act (16 U.S.C. 824d(d)) is amended by adding at the end the following: Any absence of action by the Commission that allows a change to take effect under this section (including the Commission allowing the 60 days of notice provided under this section to expire without Commission action) shall be considered to be an order issued by the Commission accepting the change for purposes of section 313..